UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: February 28, 2011 or oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53711 AMICO GAMES CORP. (Exact name of registrant as specified in its charter) Nevada 98-0579264 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2nd Floor, Zhonhshan Avenue No. 238, Tianhe District, Guangzhou, Canton Province, China 510630 (Address of principal executive offices) (Zip Code) (86) 20 8556 2666 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x YESo NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o YESo NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Acto YESo NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a courto YESx NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 219,000,000 common shares issued and outstanding as of April 14, 2011 Table of Contents PART I – FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 7 Item 4. Controls and Procedures 7 PART II – OTHER INFORMATION 8 Item 1. Legal Proceedings 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. [Removed and Reserved] 8 Item 5. Other Information 8 Item 6. Exhibits 8 SIGNATURES 9 1 PART I – FINANCIAL INFORMATION Item 1. Financial Statements Our unaudited consolidated interim financial statements for the three and six month periods ended February 28, 2011 form part of this quarterly report.They are stated in United States Dollars (US$) and are prepared in accordance with United States generally accepted accounting principles. 2 AMICO GAMES CORP Consolidated Balance Sheets Feb. 28, Aug. 31, (Unaudited) Current Assets Cash and cash equivalents $ $ Accounts receivable, net Due from stockholders Prepaid expenses and other receivables Total Current Assets Property, plant and equipment, net Intangible assets Leasehold improvements, net - Security deposits - Total Assets $ $ Current Liabilities Payables and accrued liabilities $ $ Due to related parties (S/T) Other taxes payable Wages payable Loan facility Total Current Liabilities Total Liabilities $ $ Stockholders' Equity Preferred stock, 100,000,000 shares authorized, $0.00001 par value; none issued and outstanding $
